Citation Nr: 1043569	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disability manifested by 
dizziness, to include motion sickness, labyrinthitis, and 
vertigo.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to September 
1956.  He has unverified additional service in the U. S. Marine 
Corps Reserve (USMCR) from March 1954 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Veteran served on active duty in the U. S. Navy from June 
1954 to September 1956.  He has unverified additional service in 
the USMCR from March 1954 to June 1954.

The Veteran was discharged from service due to having developed 
chronic motion, or sea sickness.  Motion sickness is defined as 
the syndrome of pallor, nausea, weakness, and malaise, which may 
progress to vomiting and incapacitation, caused by stimulation of 
the semicircular canals during travel or motion as on a boat, 
plane, train, car, swing, or rotating amusement ride.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 1612, (26th ed. 1995).   Sea 
sickness is defined as a form of motion sickness caused by motion 
of a floating platform, such as a ship, boat, or raft.  Id., at 
1588.

The Veteran submitted his original claim for service connection 
for "chronic sea sickness (motion sickness)" in October 1956.  
He reported he had had the disorder since childhood.  The AOJ 
requested the Veteran's service treatment records (STRs) in 
October 1956.  The AOJ received STRs related to the Veteran's 
USMCR service in January 1957.  The records included a March 1954 
entrance physical examination where the Veteran reported a 
history of car sickness with no further comment made by the 
Veteran or medical examiner.  The Veteran was noted as discharged 
for convenience of the government to enlist in another service in 
June 1954.

The records envelope also contained a cover sheet in the way of a 
VA Form 3102 that was used to request the Veteran's records from 
the Navy.  The form listed the claimed in-service treatment 
provided by the Veteran with his claim.  The form also included a 
response from the Navy indicating that original records were 
being provided.  The form was date stamped as received on January 
15, 1957.  

The records envelope includes two additional forms, one from VA 
and one from the Navy that related to requests for the Veteran's 
records.  They were both date-stamped as received on January 15, 
1957.

The AOJ denied the Veteran's claim with a decision dated January 
22, 1957.  The decision cited to the Veteran's "induction" 
examination for evidence that the condition existed on entry to 
service.  There was a reference to clinical records showing 
treatment at the Naval hospital in Corona, California in July and 
September 1956.  The conclusion was that the Veteran's chronic 
sea sickness was a congenital or developmental condition and not 
a disease within the existing schedule and that the evidence did 
not show that it was aggravated beyond its natural progress 
during service.

Notice of the rating action was provided on January 23, 1957.  
The notice included the Veteran's appellate rights.  There is no 
indication in the claims folder that the Veteran responded to the 
notice letter.

The claims folder includes a second records envelope that 
contains STRs related to the Veteran's Navy service from June 
1954 to September 1956.  The records show that he was first 
treated for sea sickness on his ship in May 1956.  Treatment 
efforts were not successful and he was sent to the Navy hospital 
from July 1956 until his discharge in September 1956.  A Board of 
Medical Survey recommended his discharge from service as the 
motion sickness was a disqualifying disorder for further service.  
The accompanying report noted that the Veteran was asymptomatic 
during his time at the hospital.  

There is an annotation on the records envelope where it was 
initialed by someone on March 8, 1957.  Also of record is Navy 
form letter that reported the Veteran's original medical records 
were sent to VA on January 15, 1957, and on March 7, 1957.  

There is no indication of any further action taken by the AOJ in 
regard to the receipt of the additional STRs, although it appears 
that they were received after the initial adjudication of January 
1957.  The STRs contained a complete report of the onset of 
symptoms and the evaluation at the Navy hospital.  Of note was 
that the Veteran had a shipboard assignment from January 1955 to 
May 1956 with no indication of any sea sickness during that time.  
His symptoms began with his assignment to a new ship in May 1956.  
The Board notes that the Veteran's DD 214 does reflect that he 
had 1 year, 6 months, and 26 days of sea/foreign service.  This 
would be in keeping with his having served on two ships from 
January 1955 to July 1956.

The Veteran sought to reopen his claim in August 1965.  He said 
he was seeking service connection for chronic motion sickness 
that he said was possibly labyrinthitis.  He also said he had a 
possible ear condition.  The AOJ wrote to him in September 1965.  
The Veteran was advised to submit evidence that established this 
claimed disability was related to service.  He was told that, if 
he did not submit the requested evidence within 30 days, his 
claim would be disallowed.  The Veteran did not respond to the 
letter.  

The Veteran submitted his current "claim" in August 2007.  The 
Veteran noted he had developed motion sickness in service.  He 
said he had later been told that he had inner ear problems and 
vertigo.  He said the condition had worsened over the years.  

The AOJ wrote to the Veteran to inform him of the previous denial 
of his claim in January 1957.  He was advised that he needed to 
submit new and material evidence to reopen his claim.  

Normally, when a rating decision is not appealed, it does become 
final and new and material evidence is required to reopen the 
claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.302, 20.1103 (2010).  However, when new and material 
evidence is received within the one-year appeal period, then the 
evidence must be considered with original claim.  See 38 C.F.R. 
§ 3.156(b) (2010); see also 38 C.F.R. § 3.201(e) (1956).  
Further, when relevant official service department records are 
received that had existed but had not been associated with the 
claims folder when VA first decided the claim, VA will reconsider 
the claim notwithstanding 38 C.F.R. § 3.156(a).  38 C.F.R. 
§ 3.156(c) (2010).

The January 1957 rating decision never became a final decision 
that would require the submission of new and material evidence.  
Additional STRs were received by the AOJ in March 1957.  The STRs 
documented that the Veteran had served on another ship without 
experiencing sea sickness.  The additional STRs also included the 
Board of Medical Survey that recommended the Veteran's discharge 
due to his chronic sea sickness; however, the survey did not 
contain any explanation for the Veteran's prior assignment 
without being sick or an explanation for why he developed sea 
sickness on his latest assignment.  The additional evidence was 
not considered by the AOJ as no new adjudication was undertaken.

The evidence should have been considered in conjunction with the 
original claim as it was clearly received within the one-year 
appeal period.  See Muehl v. West, 13 Vet. App. 159 (1999); see 
also 38 C.F.R. § 3.156(b) (2010); 38 C.F.R. § 3.201(e) (1956).  
The evidence was also relevant additional military records that 
had not been made available before.  The failure to consider the 
evidence means that the January 1957 rating decision did not 
become final.

Under 38 C.F.R. § 3.158(a) (1965), where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of the request, the claim will be considered 
abandoned.  After the expiration of one year, further action will 
not be taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing the 
new claim.  

The Veteran did not respond to the AOJ's letter of September 
1965.  Thus, his claim was treated as abandoned at that time.  

Although the claim from August 1965 can be considered as 
abandoned, it does not affect the status of the prior, still 
pending claim from October 1956.  See Charles v. Shinseki, 587 
F.3d 1318, 1323 (Fed. Cir. 2009) (Neither 38 U.S.C. §  5108 nor 
38 C.F.R. § 3.158 can be interpreted as requiring a veteran to 
submit new and material evidence in order to reopen a pending, 
unadjudicated claim.)

Accordingly, the current posture of the claim is entitlement to 
service connection on a direct basis and does not require the 
Veteran to submit new and material evidence to reopen the claim.  

The AOJ previously denied the Veteran's claim because his motion 
sickness was considered to be a congenital defect or 
developmental abnormality and not subject to service connection.  
Service connection may not be established for congenital defects 
but service connection may be granted for congenital diseases.  
See Winn v. Brown, 8 Vet. App. 510 (1996); see also VAOPGCPRECs 
1-90, 67-90, 82-90; 38 C.F.R. §§ 3.303(c), 4.9 (2010).    

Because the Veteran's claim has remained pending since his 
initial filing, there is now medical evidence of record providing 
a diagnosis of vertigo.  The evidence shows the Veteran has also 
received, and continues to receive treatment for dizziness, 
although approximately 50 years after service.  It cannot be 
determined from the record whether these later diagnoses are 
related to his documented motion sickness in service.  Thus, 
although his original claimed disability may have been motion 
sickness any current diagnoses of similar symptomatology must be 
considered in this case.  See McClain v. Nicholson, 21 Vet. App. 
319, 321-323 (2007); see also Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

As noted, the AOJ denied the original claim on the basis of a 
determination that the Veteran's motion sickness represented a 
congenital defect without benefit of a medical examination.  An 
examination is required to properly assess the status of the 
Veteran's motion sickness and whether it did/does constitute such 
a defect as opposed to a disease and whether there is any 
superimposed disease or injury.  (VAOPGCPREC 82-90 provides a 
discussion of what constitutes a defect or a disease such that a 
defect is a condition not considered capable of improving or 
deteriorating and a disease is a condition that is considered 
capable or improving or deteriorating.  See Quirin v. Shinseki, 
22 Vet. App. 390, 394-95 (2009).)

The Veteran identified three VA facilities where he had received 
treatment and asked that the records be obtained when he 
submitted his claim in August 2007.  The Veteran later submitted 
some VA records in support of his claim; however, the AOJ did not 
obtain the identified records.  On remand, the AOJ will be 
afforded the opportunity to obtain the records as required by the 
Veterans Claims Assistance Act of 2000 and Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In regard to medical records, the Veteran also refused a VA ear, 
nose, and throat referral (ENT) according to VA entry dated 
October 5, 2007.  The Veteran reported that he would seek a 
private ENT evaluation for further evaluation of his dizziness.  
The Veteran has not identified any additional treatment for his 
claimed dizziness.  On remand he should be advised that such 
evidence may be supportive of his claim.  

The Veteran related during service that he had had motion 
sickness as long as he could remember.  He said he had had motion 
sickness since childhood with his original claim in October 1956.  
He now contends that his vertigo/inner ear problems are related 
to his military service.  

The Board notes that the Veteran received VA education benefits 
in the years after service.  In particular, there is a January 
1974 statement from the Veteran where he reported that he had 
completed 21.5 hours of dual flight time and 9.5 hours of solo 
flight time.  In light of the Veteran's history of motion 
sickness, the ability to participate in flight training is 
relevant to his claim and any theory of continuity of 
symptomatology.  The AOJ should obtain the Veteran's education 
file and any additional evidence identified that is related to 
the Veteran's flight training, to include any required physical 
examinations.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA healthcare 
providers who have treated him for 
dizziness/motion sickness/inner ear 
symptoms since service.  The AOJ should 
attempt to obtain copies of pertinent 
treatment records identified by the Veteran 
that have not been previously secured and 
associate them with the claims folder.

2.  The Veteran should be asked to provide 
information regarding his flight training 
as reported in his statement of January 
1974.  This would include whether he was 
given a physical examination as part of his 
training and where such record(s) could be 
obtained.

3.  The Veteran's VA education file should 
be obtained and associated with the claims 
folder.  If this requires being recalled 
from a storage facility, such action must 
be taken.  

4.  Upon completion of the above-requested 
development, the Veteran should be afforded 
a VA examination with a physician with 
appropriate experience for the issue.  The 
claims folder, and a copy of this remand, 
must be provided to and reviewed by the 
examiner as part of the examination.  All 
appropriate tests and studies should be 
performed and all clinical findings should 
be reported in detail.

The examiner is advised that the Veteran's 
STRs reflect that he reported a history of 
car sickness at the time of his USMCR 
enlistment physical in March 1954 and at 
the time of his Navy enlistment physical of 
June 1954.  The Board of Medical Survey 
noted that the Veteran said he had 
experienced motion sickness for as long as 
he could remember.  Yet, the STRs indicate 
service on one ship, the USS Atlas for the 
period from January 1955 to May 1956 
without evidence of motion sickness.  The 
Veteran should be asked whether he 
experienced motion sickness on that ship.  
The examiner should also note that the 
survey report noted the Veteran was 
asymptomatic during his time at the Navy 
hospital.  

The examiner is also advised that the 
Veteran participated in flight training in 
the mid-1970s and reportedly logged 31 
hours of flight time by the Veteran's 
statement.

The examiner is requested to review all of 
the evidence of record and provide an 
opinion as to whether the Veteran's motion 
sickness in service can be described as a 
congenital defect or developmental 
abnormality, a congenital disease, or other 
disease.  A rationale must be provided for 
the opinion.  

If the examiner determines that the motion 
sickness is a congenital disease or other 
disease, as opposed to a defect, the 
examiner is requested to provide an opinion 
whether: 1) the congenital disorder pre-
existed the Veteran's service, if so the 
examiner should cite to the evidence of 
record to support that conclusion and state 
whether he/she believes the evidence is 
clear and unmistakable (undebatable) as to 
show the disorder pre-existed service; 2) 
if the examiner finds that the disorder 
pre-existed service, he/she is also asked 
to determine if it can be concluded with 
clear and unmistakable certainty 
(undebatable) that the pre-existing 
disorder did not undergo a worsening in 
service to a permanent degree beyond that 
which would be due to the natural 
progression of the disorder.

The examiner is also asked to identify any 
and all current disorders such as, but not 
limited to, dizziness, inner ear disorders, 
vertigo, or motion sickness that may be 
present.  The examiner is requested to 
provide an opinion whether: 1) there is a 
50 percent probability or greater (at least 
as likely as not) that any currently 
diagnosed congenital disease, or any 
currently diagnosed dizziness, inner ear 
disorder, or vertigo, can be related to the 
Veteran's military service.  The report of 
examination must include the complete 
rationale for all opinions expressed.

If the examiner determines that he/she 
cannot provide an opinion on the issue at 
hand without resorting to speculation, the 
examiner should explain the inability to 
provide an opinion, identifying precisely 
what facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be provided 
because the limits of medical knowledge 
have been exhausted or whether additional 
testing or information could be obtained 
that would lead to a conclusive opinion.  
See Jones v. Shinseki, 23 Vet. App. 382, 
389 (2010).  (The AOJ should ensure that 
any additional evidentiary development 
suggested by the examiner should be 
undertaken so that a definitive opinion can 
be obtained.)

5.  The AOJ must ensure that the medical 
examination report and opinions comply with 
this remand and the questions presented in 
the request.  If the report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

6.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the issue on 
appeal must be re-adjudicated.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and afforded the appropriate time 
period for response.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the AOJ.  The Veteran has the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

